Citation Nr: 0842758	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a right ankle 
disability, claimed as a residual of an in-service motor 
vehicle accident.

3.   Entitlement to service connection for headaches, claimed 
as a residual of an in-service motor vehicle accident.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in January 2007, 
when these issues currently remaining on appeal were remanded 
for additional development of the evidence.  The Board notes 
that in January 2007, the Board also remanded the additional 
issue of entitlement to service connection for a left leg 
disability, as a residual of an in-service motor vehicle 
accident.  Also, the Board remanded the issue of entitlement 
to service connection for bilateral hearing loss.  During the 
processing of this remand, a May 2008 RO rating decision 
granted entitlement to service connection for residual scars 
of left leg laceration, and granted service connection for 
left ear hearing loss.  Thus, those issues are no longer on 
appeal.  The issue of entitlement to service connection for 
right ear hearing loss remains in appellate status, and is 
addressed in this decision.

In September 2006, the veteran was afforded a Board hearing 
at the RO.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran's current hearing loss disability in the 
right ear is causally related to noise exposure during active 
military service.

2.  A chronic right ankle disability was not manifested 
during the veteran's active service or for many years 
thereafter, nor is any chronic right ankle disability 
otherwise causally related to such service.

3.  A chronic headache disability was not manifested during 
the veteran's active service or for many years thereafter, 
nor is any chronic headache disability otherwise causally 
related to such service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  A chronic right ankle disability was not incurred in or 
aggravated during the veteran's active duty service, nor may 
it be presumed to have been incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  A chronic headache disability was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in an April 2003 letter.  Moreover, this 
letter advised the appellant of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the letter was sent to the appellant prior 
to the June 2003 RO rating decision currently on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).  The Board additionally notes that 
additional VCAA notice was provided to the veteran in a 
January 2007 letter, prior to the most recent RO 
readjudication of this case and the issuance of the May 2008 
supplemental statement of the case.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the effectively timely January 2007 
VCAA letter provided notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained and the 
veteran has been afforded VA examinations.  Multiple VA 
examination reports from February 2007 are of record and were 
prepared in connection with this appeal.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the claims and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with these claims.

Analysis

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Right Ear Hearing Loss

Preliminarily, the Board notes that the veteran is now 
service connected for hearing loss in his left ear, and for 
tinnitus in both ears, on the basis of exposure to acoustic 
trauma during service.  The Board finds that the evidence of 
record is at least in a state of equipoise with regard to 
whether the veteran's right ear hearing loss is also the 
result of in-service acoustic trauma.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Board notes that the February 2007 VA examination report 
diagnoses the veteran with "Bilateral mild sensorineural 
hearing loss" and reports pure tone thresholds which meet 
the criteria to be considered disabling in both ears for VA 
purposes.  The veteran's Maryland CNC Test results also 
independently meet the criteria to be considered disabling in 
both ears for VA purposes.  Thus, the veteran is clearly 
shown to currently suffer from diagnosed and clinically 
verified hearing loss disability in his right ear.

Service medical records do not document any findings which 
show right ear hearing loss disability meeting the standards 
dictated by the above regulation.  However, it does appear 
from service medical records that there was a decrease in 
right ear hearing acuity during service, that the veteran's 
right ear hearing acuity was notably near to the regulatory 
thresholds for hearing loss disability at separation, and a 
notation of "HEARING LOSS BOTH EARS" was entered on the 
veteran's January 1972 service separation examination report.

There is an apparent upward shift in the veteran's hearing 
thresholds, reflecting a decrease in hearing acuity, in both 
ears during the veteran's period of military service.  The 
veteran's October 1969 pre-induction examination report shows 
audiometric thresholds for the right ear, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5

The veteran's January 1972 separation examination report 
shows audiometric thresholds for the right ear, in decibels, 
as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
20
25
15

The Board finds the shown upward shift in every pertinent 
frequency to be significant, despite the fact that the 
hearing thresholds may not have met the criteria for hearing 
loss disability for VA purposes during service.  The lack of 
evidence that the veteran exhibited hearing loss disability 
during service is not fatal to his claim.  Laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss disability in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, it has clearly been established that the 
veteran experienced acoustic trauma during service, as 
bilateral tinnitus and left ear hearing loss have been found 
to be service connected on that basis.  It is also now 
established, from the February 2007 VA examination report, 
that the veteran currently suffers from hearing loss 
disability in the right ear for VA purposes.  The RO has 
denied service connection for hearing loss in the right ear 
on the basis of the February 2007 VA examination report's 
statement that: "The separation examination revealed 
abnormal thresholds on the left only....  Auditory acuity on 
the right was within normal limits at separation and the loss 
on this side was not caused by or the result of military 
noise exposure."  However, since the same February 2007 VA 
examination report attributes the veteran's left ear hearing 
loss and bilateral tinnitus to military noise exposure, and 
in light of the facts of this case with consideration of the 
applicable case law and regulations, the Board believes that 
service connection for the veteran's right ear hearing loss 
is warranted.  The evidence does not preponderate against 
this claim.  

The Board finds that, resolving doubt in favor of the 
veteran, the positive evidence is at least in a state of 
equipoise with the negative evidence and that service 
connection for right ear hearing loss is therefore warranted 
in this case.

Right Ankle Disability and Headaches, claimed as residuals of 
an in-service motor vehicle accident

The veteran claims that he suffers from a right ankle 
disability and from headaches as residuals of injuries 
suffered in an in-service motor vehicle accident in November 
1970.  During his September 2006 hearing the veteran 
testified, consistent with several submitted witness 
statements, that the veteran was thrown from the vehicle 
during this in-service accident.  The veteran testified that 
he presently experiences significant symptoms of related 
muscle and ligament damage in his right ankle, including 
weakness, instability, and falling.  The veteran further 
testified that he struck his head against a wall when thrown 
from the vehicle and suffered a concussion which, as the 
veteran describes, has caused chronic residual headaches.

The veteran has submitted ample evidence to the record, in 
the form of multiple witness statements and a newspaper 
article, to persuasively demonstrate his involvement in a 
motor vehicle accident during service in November 1970.  A 
review of the veteran's service medical records reveals that 
he was treated for an infected leg laceration at that time.  
Submitted lay statements describe that the veteran was thrown 
from the vehicle; the statements offer various impressions of 
the apparent severity of the veteran's injuries suffered at 
that time.  The Board notes that the veteran's January 1972 
service separation examination notes scars on the veteran's 
left leg and right temple.  However, the service medical 
records contain no apparent documentation concerning any 
right ankle injury nor any clear evidence of a head injury.

Although the contemporaneous medical evidence from service is 
not comprehensive on this point, the Board observes that the 
record reflects the veteran was involved in a serious motor 
vehicle accident during service.  It is apparent that the 
veteran was injured in this accident, and the veteran has 
already been granted service connection for a scar on his 
left leg as a residual of the documented injuries from this 
in-service accident.

The veteran was afforded a VA examination in February 2007 to 
evaluate, in part, whether any current right ankle disability 
or headache pathology was etiologically related to the 
veteran's military service.  The examiner reviewed the claims 
file, personally examined and interviewed the veteran, and 
provided a discussion of his rationale in addressing the 
pertinent medical questions in this case.  Thus, the Board 
finds that the February 2007 VA examination report is 
adequate and probative in addressing this case.  
Significantly, the February 2007 VA examination report weighs 
against the veteran's claims of entitlement to service 
connection for a right ankle disability and headaches.

With regard to the right ankle, the February 2007 VA 
examination report details the veteran's description of the 
history and current symptomatology of his claimed right ankle 
disability, including that "his right ankle was smashed" 
during the in-service motor vehicle accident and that it 
currently has "sharp pain" and requires use of a cane 
because it "will give away."  Accounting for all of the 
veteran's contentions, the examiner conducted a review of the 
documented medical history and further inspected the right 
ankle to diagnose "Chronic right ankle sprain."

However, the examiner finds that "it is not possible to 
state whether this condition is related to military service, 
including the MVA in 1970, without resort to mere 
speculation."  The examiner bases this conclusion upon 
finding "service medical records are silent for a right 
ankle condition," and that the [r]emainder of claims 
file/cprs records are silent for right ankle pain."  The 
examiner observes that records do document that the veteran 
has reported low back pain, and that past radiographic 
studies "include low back and right hip but none of the 
ankle."  Based upon this review of all of the available 
medical evidence, the examiner presents a clear and 
persuasive explanation for his conclusion that an etiological 
link between the chronic right ankle sprain and service 
cannot be identified without a resort to speculation.

The same February 2007 VA examination report also provides a 
probative evaluation of the pertinent medical questions 
featured in the veteran's claim of entitlement to service 
connection for a disability manifested by headaches.  The 
report details the veteran's description of a history of 
headaches which "began following his head injury in the 
motor vehicle accident," "are primarily right sided," and 
"occur on a daily basis."  Accounting for all of the 
veteran's contentions, the examiner conducted a review of the 
documented medical history and further inspected the veteran 
to diagnose "Tension headaches."

Again, however, the examiner finds that "it would not be 
possible to state whether the veteran's current tension 
headaches are related to military service, including the MVA, 
without resort to mere speculation."  The examiner bases 
this conclusion upon finding "[s]ervice medical records do 
not document the veteran being seen for headaches nor with a 
diagnosis at his separation examination."  The examiner 
observes that the "[c]laims file notes veteran complaining 
to his primary care providers of headaches in 2003 that he 
felt were due to his prior MVA," but that there are no 
records from between "military separation and 2003 present 
to determine a history of the headaches."  Based upon this 
review of all of the available medical evidence, the examiner 
presents a clear and persuasive explanation for his 
conclusion that an etiological link between the current 
tension headaches and service cannot be identified without a 
resort to speculation.

The Board notes that its own review of the evidence in the 
claims file is substantially consistent with the February 
2007 VA examiner's comments on the contents of the documents 
of record.  It is particularly significant that the veteran's 
service medical records contain no suggestion of right ankle 
injury nor a chronic headache pathology.  Indeed, the 
veteran's January 1972 service separation examination report 
shows that the veteran was medically evaluated and found to 
be clinically normal in all respects except for scars on the 
left leg and right temple (and unrelated varicocele and 
hearing loss).  The veteran was found to be otherwise 
clinically normal with regard to his lower extremities 
(including ankles), his neurological evaluation, and 
examination of his head.  The report shows no suggestion of 
right ankle symptomatology nor any complaints of headache.  
Thus, the January 1972 separation examination report strongly 
suggests that neither a trained medical examiner nor the 
veteran himself believed that he suffered from a chronic 
disability of the right ankle or a chronic headache pathology 
as of the conclusion of his period of active service.  The 
separation report, and the service medical records generally, 
probatively weigh against the veteran's claims with competent 
contemporaneous medical documentation of the veteran's 
diagnoses and symptom complaints during service; the service 
medical records contain no suggestion of right ankle or 
headache pathology.

Moreover, the Board notes that there is no contemporaneous 
documentation of symptoms or treatment pertaining to right 
ankle disability or headaches for many years following 
service.  Indeed, there is no contemporaneous evidence of 
pertinent treatment, diagnosis, or complaint prior to 2003, 
the year in which the veteran filed his application for VA 
benefits.  This lengthy period of more than 30 years without 
any documentation of a pertinent complaint, diagnosis, or 
treatment of the claimed disabilities weighs against the 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

Furthermore, the Board notes that there is no competent 
medical opinion of record suggesting that there is a medical 
basis for concluding that the veteran's right ankle 
disability or headaches are etiologically linked to the 
veteran's military service.  Thus, the probative medical 
evidence addressing the etiology of the veteran's right ankle 
disability and headache symptoms indicates that there is no 
medical basis for finding a nexus between those disabilities 
and service without a resort to mere speculation.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

The Board finds that the preponderance of the probative 
competent evidence is against granting service connection for 
a right ankle disability or for headaches.  The Board 
acknowledges the veteran's own contentions regarding the 
etiology of his right ankle and headache disabilities.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical etiology do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

In this regard, the Board notes that it has considered the 
veteran's competent testimony recalling the occurrence of 
injury to his right ankle and to his head during an accident 
in service multiple decades ago, but finds that the 
contemporaneous medical records from that time are more 
probative to the extent that they show no manifestations of 
chronic disability associated with any in-service injury to 
those areas.  There is no contemporaneous evidence of 
complaints of chronic symptomatology until more than 30 years 
following the veteran's service.  Regardless of whether the 
veteran experienced some acute injury to his right ankle and 
to his head during service, the competent medical evidence in 
this case simply does not show that any chronic disability of 
the right ankle or chronic headaches resulted from any in-
service injuries.  The competent medical evidence does not 
show that any current right ankle disability or headache 
pathology is causally related to his military service which 
ended more than three decades prior to documented complaint.

Therefore, based on the totality of the evidence of record, 
the Board finds that service connection for a right ankle 
disability and for chronic headaches is not warranted.  The 
evidence of record shows no contemporaneous evidence of the 
claimed disabilities while in service or for multiple decades 
following service; the record also contains no competent 
evidence otherwise attributing causation or aggravation of 
the claimed disabilities to the veteran's service.  Thus, a 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for right ankle 
disability and for chronic headaches.  As the preponderance 
of the evidence weighs against the claims, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for right ear hearing loss (thus resulting 
in service connection for bilateral hearing loss) is 
warranted.  To this extent, the appeal is granted.

Service connection for a right ankle disability is not 
warranted.  Service connection for headaches is not 
warranted.  To these extents, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


